


Exhibit 10.7

 

FORM OF AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT to the Employment Agreement by and between OfficeMax
Incorporated, a Delaware corporation (the “Company”), and Sam Duncan (the
“Executive”), dated April 18, 2005 (the “Agreement”) is made as of
                      , 2008.

 

W I T N E S S E T H:

 

WHEREAS, the Executive is currently employed by Company as Chairman of the Board
and Chief Executive Officer;

 

WHEREAS, Executive and Company originally entered into the Agreement dated
April 18, 2005;

 

WHEREAS, the parties now desire to amend the Agreement solely to comply with
Section 409A of the Internal Revenue Code of 1986, as amended, with such changes
effective January 1, 2009.

 

NOW, THEREFORE, it is agreed that the following amendments are effective as of
January 1, 2009:

 

1.             Section 4(c) of the Agreement is amended in its entirety to read
as follows:

 

“(C)         GOOD  REASON.

 

(i)            The Executive may terminate employment for Good Reason or without
Good Reason. ‘Good Reason’ shall mean, without the Executive’s consent, (a) a
reduction in the Executive’s title or the assignment to him of any duties
inconsistent in any material respect with his position, authority, duties or
responsibilities as contemplated by this Agreement; (b) any material failure by
the Company to comply with any of the provisions of this Agreement; (c) a
material reduction in the Annual Base Salary (other than in connection with an
across the board reduction similarly affecting all of the Company’s executive
officers); (d) a material reduction in the Executive’s target annual incentive
award (other than in connection with an across the board reduction affecting all
of the Company’s executive officers or a reduction due to a demonstrable change
in comparable market data) or (d) a delivery by the Company of a notice of
non-renewal as contemplated by Section 1.

 

(ii)           A termination of employment by the Executive for Good Reason
shall be effectuated by giving the Company written notice (“Notice of
Termination for

 

1

--------------------------------------------------------------------------------


 

Good Reason”) of the termination within ninety (90) days of the initial
existence of the condition, setting forth in reasonable detail the specific
conduct of the Company that constitutes Good Reason and the specific
provision(s) of this Agreement on which the Executive relies.  A termination of
employment by the Executive for Good Reason shall be effective thirty (30) days
following the date when the Notice of Termination for Good Reason is given,
unless the event constituting Good Reason is remedied by the Company.

 

(iii)          A termination of the Executive’s employment by the Executive
without Good Reason shall be effected by giving the Company 30 days written
notice of the termination.”

 

2.             A new paragraph (d) is added at the end of Section 5 of the
Agreement to read as follows:

 

“(d)         SECTION 409A PROVISION.  Notwithstanding anything in this Agreement
to the contrary, in all cases, if the Executive is a “specified employee” of the
Company for purposes of Section 409A of the Code at the time of his separation
from service (as determined pursuant to Section 409A of the Code) with the
Company and if an exception under Section 409A of the Code does not apply, any
severance payment(s) that are otherwise scheduled to be paid immediately after
the Executive’s separation from service shall be delayed in their entirety by 6
months from the date of his separation from service.  On the first regularly
scheduled payroll date following the 6-month anniversary of the date of the
Executive’s separation from service, the Company shall pay the Executive a lump
sum payment equal to the severance payment(s) that he would otherwise have
received through such payroll date.  The Company believes such delay in payment
shall prevent the application of adverse taxation to the Executive under
Section 409A of the Code.  However, the Company does not guarantee such tax
treatment and the Executive is strongly encouraged to consult his own tax,
financial and legal advisors regarding the effects of this Agreement on his
personal tax situation.

 

*   *   *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization of its Board, the Company has caused this
Amendment to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

 

OFFICEMAX INCORPORATED

 

 

 

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

3

--------------------------------------------------------------------------------
